Garland, J.
This suit is on a promissory note against the drawer and endorsers. They did not appear, and a judgment by default was made final against them. In writing up this judgment, by some oversight, it was rendered for the sum of two hundred and forty dollars, with interest and costs of protest, when the demand and note were for three hundred and forty dollars. The error, it is said, was not discovered until the court had adjourned, and this appeal is taken to correct it. The evidence in the record proves clearly, that the plaintiff is entitled to recover three hundred and forty dollars, with interest and costs of protest, and we must so decree, with the costs of this appeal, as the law requires the costs to follow the judgment; but we cannot forbear remarking, that the Bank ought not to exact these costs from the defendants,'they not having made any opposition to their demand, nor in any manner caused the error.
It is, therefore, ordered and decreed, that the judgment of the District Court be annulled and reversed, and that the plaintiff do recover of Benjamin Andrus, Jesse Andrus, Benjamin F. Linton and Elisha Andrus, in solido, the sum of three hundred and forty dollars, with yearly interest at the rate of seven per centum per annum thereon, from the 1st day of February, 1844, until paid, and five dollars costs of protest, and the costs in both courts.